                       Case 1:20-mj-00004-SAB Document 19 Filed 09/10/21 Page 1 of 3

                                             IN THE UNITED STATES DISTRICT COURT
                                                            For The
                                                EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                                   ) Case No. 1:20-mj-00004 SAB
                                                            )
                                Plaintiff,                  ) DEFENDANT’S STATUS REPORT ON
v.                                                          ) UNSUPERVISED PROBATION
                                                            )
HANZEL J. DACANAY,                                          )
                                                            )
                              Defendant.                    )
                                                            )

        PURSUANT to an order of this Court the Defendant hereby submits its status report on
 unsupervised probation:
              Convicted of:                    Driving in Violation of Suspended/Revoked Privilege for Refusing a Chemical
                                               Test, in violation of 36 C.F.R. § 4.2(b), CVC § 14601.5(a)
              Sentence Date:                   October 15, 2020
              Review Hearing Date: September 16, 2021
              Probation Expires On: October 15, 2021
 CONDITIONS OF UNSUPERVISED PROBATION:
 ☒            Obey all federal, state and local laws; and

 ☒            Monetary Fines & Penalties in Total Amount of: $610.00 which Total Amount is made up of a
              Fine: $ 600 Special Assessment: $ 10.00 Processing Fee: $ 0 Restitution: $ 0

 ☒            Payment schedule of $ 60.00 per month by the 15th of each month.

 ☐            Community Service hours Imposed of: 0

 ☐            Other Conditions:

 COMPLIANCE:

 ☒            Defendant has complied with and completed all conditions of probation described above.

              Otherwise:

 ☒            Defendant has not been arrested, cited or charged with any federal, state or local criminal offenses since
              being placed on probation by this Court.


 ☒            To date, Defendant has paid a total of $ 610




 CAED (Fresno)- Misd. 6 (Rev. 11/2014)
                      Case 1:20-mj-00004-SAB Document 19 Filed 09/10/21 Page 2 of 3

GOVERNMENT POSITION:
☒            The Government agrees to the above-described compliance.
☐            The Government disagrees with the following area(s) of compliance:

DATED: 9/10/2021                                                     /s/ Jeffrey Spivak
                                                                    JEFFREY SPIVAK
                                                                    Assistant United States Attorney
                                                                    Attorney for Plaintiff

DEFENDANT’S REQUEST (OPTIONAL):
             In light of the information detailed in this status report, the defendant moves for the following:
             ☒             that the review hearing set for 9/16/2021 at 10:00 am
                           ☐            be continued to   at 10:00 a.m.; or
                           ☒            be vacated.
             ☐             that Defendant’s appearance for the review hearing be waived.

DATED: 9/10/2021                                                    /s/ Matthew Lemke
                                                                    MATTHEW LEMKE
                                                                    Assistant Federal Defender
                                                                    Attorney for Defendant




CAED (Fresno)- Misd. 6 (Rev. 11/2014)
                                              O R D E19
                      Case 1:20-mj-00004-SAB Document R Filed 09/10/21 Page 3 of 3
             The Court having considered the defendant’s request,

             IT IS HEREBY ORDERED that the Defendant’s request is:

             ☒             GRANTED. The Court orders that the Review Hearing be vacated.

             ☐             DENIED.


IT IS SO ORDERED.

Dated:            September 10, 2021
                                                          UNITED STATES MAGISTRATE JUDGE




CAED (Fresno)- Misd. 6 (Rev. 11/2014)
